KELLER, J.,
CONCURRING:
I concur with the majority that the Youngs’ convictions must be set aside. As the majority notes, the Youngs were charged with defrauding the Scholens “of money in excess of $10,000.00” when the parties stipulated that the Scholens had paid the Youngs less than $10,000.00. Therefore, the indictment for and plea of guilty to a Class C felony were inappropriate.
I note a further defect with the indictment. As the majority states, the Youngs were indicted for “placing their unborn child for adoption to the Scholan [sic] Family and receiving from the Scholan [sic] family money for the upkeep of the mother during her pregnancy, without disclosing that they had placed the child for adoption through a second agency to'another couple.” Because a birth mother cannot validly consent to an adoption until 72 hours after giving birth, I fail to see how the Youngs could have 'placed their unborn daughter for adoption at the point in time the indictment alleges.1 What the Youngs *442allegedly did was take money from two different parties while leading both to be lieve that, if the Youngs agreed to go through with an adoption, each party would be first in line to adopt. That being noted, the trial court did not abuse its discretion when it denied the motion to dismiss the indictment. The parties knew what actions by the Youngs were at issue and the preceding defect in the indictment did not “prejudice the substantial rights of the [Youngs] on the merits.” RCr 6.12. In the event the Commonwealth chooses to pursue any similarly-based proceedings .in the future, it should carefully craft any indictment to better comport with our current statutes involving termination 'of parental rights and.placement of children for adoption. •
While I do not necessarily disagree with the dicta in the majority opinion regarding the definition of family, the importance of family,- and the role of adoption in society, I fail to see how that dicta is necessary or constructive. In particular, I note that the majority states that one of the principal benefits of adoption is for “children without parents” to obtain parents. Clearly, that does not apply here because this child has parents, the Youngs,' who chose not to go forward with the adoption, as was their right. .
.Furthermore, I find the majority’s discussion of the adequacy of Kentucky’s adoption statutes is, at best, misleading. The majority states that: “there is likely no remedy for the prospective adoptive parent” who has paid the living expenses of the birth parent or parents when the adoption fails to go through; “[t]here is no method of verifying what .actually was paid;” and “prospective ■ adoptive parents are .,. given no recourse in the statutes.” I do not necessarily disagree with the majority that there is little recourse for prospective adoptive parents when a biological parent or parents do not go .through with a contemplated adoption,2 However, that is not the issue in this case... The issue in this case is whether the Youngs fraudulently obtained money from the Scholens by withholding crucial information from the Scholens sufficient to support criminal charges. Under the majority opinion, whether the Youngs proceeded with the adoption is irrelevant because the Youngs’ actions took place before they could have legally consented to the adoption. Therefore, even if the Youngs had consented to the adoption, under the majority opinion, the Youngs could have been indicted for theft by deception.3’
I point out the preceding to emphasize for the bench and bar what this case is not *443about. It is iiot about birth parents who lawfully accept living expenses from prospective adoptive parents and then do not go forward with the adoption after a child has been born. Birth parents - have the absolute statutory right to refuse to go forward with an adoption, a right that is not curtailed or criminalized by the lawful acceptance of living expenses.
Furthermore, as noted above, while prospective adoptive parents have limited recourse for recouping expenses paid when the adoption of a newborn infant falls through, that is one of the risks involved in our adoptive process for newborns. There are many children in the Commonwealth in foster and institutional care who are waiting for and would greatly benefit from adoption. These children require and deserve loving parents no less than newborns. However, these childrem.are often afflicted, through no fault of their own, with physical and emotional problems, which can present -significant challenges for their adoptive parents. It is because of these potential problems that prospective adoptive parents are willing to take the financial risks associated with the process outlined in our, statutes- to adopt a newborn. I note that such adoptions also.carry risks in addition to the financial ones at issue here. During birth anything can happen, and the gift of life that a baby is may also present significant challenges due to any number of physical infirmities or genetic defects. In such sad cases, the prospective adoptive parents could not be forced to go forward with the adoption, just as the birth parents cannot be forced to relinquish their parental rights to their child.
In closing, the adoptive process for newborns in Kentucky can be filled with both joy and sorrow. However, it remains a reasonable solution to one of life’s most difficult dilemmas, and I write to clarify what should- and should not b'e inferred from the majority’s opinion and to warn against the potential chilling effect the prosecution of birth parents may have on the process. While KRS 514.040 (our theft by deception statute) is very broad indeed, I advise our Commonwealth’s capable prosecutors to exercise the utmost caution and discretion in determining whether to prosecute birth, parents under this statute.
Venters and Wright, JJ., join.

. KRS 199.590(6) does provide for oversight by the court; however, a petition for adoption can be filed, at the earliest, "at the time of placement.” KRS 199.470.. Therefore, if the birth parent or parents refuse to consent to the adoption, there will be no adoption proceeding and no court oversight.


. I recognize that, if the Youngs had gone forward with the adoption with the Scholens the Commonwealth would likely not have sought an indictment because Acts of Love Adoptions appears to have been unwilling to pursue the matter.